DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1. Formal Matters
A.	In the response dated 11/14/22, Applicants elected SEQ ID NO:1. Applicants also traversed on the grounds that claims 4 and 9 require all of SEQ ID Nos:4-7. This argument has been considered and is found persuasive. Currently, SEQ ID NO:5-7 have been canceled.

B.	Claims 1-11 are pending and are the subject of this Office Action.




2. Specification
A.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.

B.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

C.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

D.	Though no issues could be found, trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

E.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. 

F.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.



3. Claim Objections
	Claims 10 is objected to since it depends from itself. For purposes of this Office Action, the Examiner read claim 10 as depending from claim 9.



4. Claim Rejections - 35 USC § 112(a) – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	

Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Other than being a bevacizumab-like protein, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. The proteins would have one or more amino acid substitutions, deletions, insertions and/or additions to bevacizumab. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the nucleic acid or protein class are missing from the disclosure. No common structural attributes identify the members of the genus. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, bevacizumab, alone, is insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.




5. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a variable heavy-chain portion (SEQ ID NO:4) and the AAV vector (SEQ ID NO:9) are able to increase the target cell’s production of the BLP.




6. Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Constable et al. (U.S. Patent No. 10,004,788).
Constable teaches a recombinant adeno-associated viral vector and inverted terminal repeats identical to SEQ ID NO:1 and 2 of the instant claims (paragraphs [0210] and [0265] of the published application US 2018/0125948). Bevacizumab is taught in paragraphs [0022] and [0111]. Paragraph [0367] teaches “flanked” sequences, implying that more than one (i.e. one on each side) ITR can be present. Pharmaceutical compositions are taught, for example, in paragraph [0006]. Paragraphs [0180] and [0193] teach target cell including genus of those in claim 11.


SEQ ID NO:1
; Patent No. 10004788
; GENERAL INFORMATION
;  APPLICANT: CONSTABLE, IAN J.
;  APPLICANT:RAKOCZY, P. ELIZABETH
;  APPLICANT:LAI, CHOOI-MAY
;  APPLICANT:CHALBERG JR., THOMAS W.
;  TITLE OF INVENTION: TREATMENT OF OCULAR NEOVASCULARIZATION USING ANTI-VEGF PROTEINS
;  CURRENT APPLICATION NUMBER: US/15/851,650
;  CURRENT FILING DATE: 2017-12-21
; SEQ ID NO 59
;  LENGTH: 130
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-851-650-59

  Query Match             100.0%;  Score 130;  DB 1;  Length 130;
  Best Local Similarity   100.0%;  
  Matches  130;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCGCGCTCGCTCGCTCACTGAGGCCGCCCGGGCAAAGCCCGGGCGTCGGGCGACCTTT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 CTGCGCGCTCGCTCGCTCACTGAGGCCGCCCGGGCAAAGCCCGGGCGTCGGGCGACCTTT 71

Qy         61 GGTCGCCCGGCCTCAGTGAGCGAGCGAGCGCGCAGAGAGGGAGTGGCCAACTCCATCACT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         70 GGTCGCCCGGCCTCAGTGAGCGAGCGAGCGCGCAGAGAGGGAGTGGCCAACTCCATCACT 11

Qy        121 AGGGGTTCCT 130
              ||||||||||
Db         10 AGGGGTTCCT 1

SEQ ID NO:2
; SEQ ID NO 58
;  LENGTH: 128
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  OTHER INFORMATION: Synthetic polynucleotide
US-15-851-650-58

  Query Match             100.0%;  Score 128;  DB 1;  Length 128;
  Best Local Similarity   100.0%;  
  Matches  128;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AGGAACCCCTAGTGATGGAGTTGGCCACTCCCTCTCTGCGCGCTCGCTCGCTCACTGAGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AGGAACCCCTAGTGATGGAGTTGGCCACTCCCTCTCTGCGCGCTCGCTCGCTCACTGAGG 60

Qy         61 CCGGGCGACCAAAGGTCGCCCGACGCCCGGGCTTTGCCCGGGCGGCCTCAGTGAGCGAGC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCGGGCGACCAAAGGTCGCCCGACGCCCGGGCTTTGCCCGGGCGGCCTCAGTGAGCGAGC 120

Qy        121 GAGCGCGC 128
              ||||||||
Db        121 GAGCGCGC 128





7. Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Constable et al. (U.S. Patent No. 10,004,788) in view of Thompson (US 2020/0093940). The teachings of Constable are seen above. Constable does not teach instant SEQ ID NO:4. However, Thompson does teach SEQ ID NO:4 and its use in forming an agent/target cell complex, similar to the instant claims (e.g. claim 8). Given this, it would have been obvious at the time of the instant invention to have substituted SEQ ID NO:4 into the RVV of Constable since the RVV of Constable was already set up for protein expression.

AC   BHN09737;
XX
DT   14-MAY-2020  (first entry)
XX
CC PN   US2020093940-A1.
XX
CC PD   26-MAR-2020.
XX
CC PF   24-SEP-2018; 2018US-00139835.
XX
PR   24-SEP-2018; 2018US-00139835.
XX
CC PA   (KINA-) KINASE PHARMA INC.
XX
CC PI   Thompson BG;

  Query Match             100.0%;  Score 367;  DB 66;  Length 372;
  Best Local Similarity   100.0%;  
  Matches  367;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACAGCTCGTTGAAAGCGGCGGTGGACTGGTGCAGCCAGGGGGGTCTTTGCGACTGTCTTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          6 ACAGCTCGTTGAAAGCGGCGGTGGACTGGTGCAGCCAGGGGGGTCTTTGCGACTGTCTTG 65

Qy         61 TGCCGCATCCGGTTATACTTTTACTAATTATGGAATGAACTGGGTACGGCAGGCCCCTGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         66 TGCCGCATCCGGTTATACTTTTACTAATTATGGAATGAACTGGGTACGGCAGGCCCCTGG 125

Qy        121 GAAGGGTCTGGAATGGGTAGGTTGGATCAATACCTATACAGGTGAACCTACCTATGCTGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        126 GAAGGGTCTGGAATGGGTAGGTTGGATCAATACCTATACAGGTGAACCTACCTATGCTGC 185

Qy        181 CGACTTCAAAAGGCGGTTCACATTCAGTCTGGATACTAGCAAAAGCACCGCATACCTCCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        186 CGACTTCAAAAGGCGGTTCACATTCAGTCTGGATACTAGCAAAAGCACCGCATACCTCCA 245

Qy        241 GATGAACTCCCTGCGCGCAGAGGACACTGCTGTGTACTATTGTGCCAAGTACCCACACTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        246 GATGAACTCCCTGCGCGCAGAGGACACTGCTGTGTACTATTGTGCCAAGTACCCACACTA 305

Qy        301 CTACGGTTCATCCCACTGGTATTTCGATGTTTGGGGTCAGGGAACCCTCGTTACAGTTAG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        306 CTACGGTTCATCCCACTGGTATTTCGATGTTTGGGGTCAGGGAACCCTCGTTACAGTTAG 365

Qy        361 TAGTGCG 367
              |||||||
Db        366 TAGTGCG 372






8. Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6 and 7 of copending Application No. 17/313,801 (US 2022/0356489; reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to essentially the same subject matter. The only substantial difference is that the instant application recites “bevacizumab”, whereas the ‘801 application recites “cetuximad”. However, both recite the term “like”, which does not appear to be defined. Therefore, an argument can be made that, since both are known antibodies that target angiogenesis, and since both recite the same vector system, it would have been obvious to have used cetuximab in the instant invention, especially in view of the fact that both antibodies are “like” each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





9. Prior Art of Record Not Relied Upon
The following references do not teach any more than the prior art references cited above –

A.	Lenz (WO 2020097372) teaches adeno-associated viral vectors containing inverted terminal repeats as well as bevacizumab as a candidate for expression (page 461, line 23 – page 462, line 3; page 522, lines 17-24).

B.	Peters (US2016/0082129) teaches adeno-associated viral vectors containing inverted terminal repeats as well as bevacizumab as a candidate for expression (paragraphs [0150] and [0195]).

 
10. Conclusion 
A.	No claim is allowable.
B.	SEQ ID NO:9 is free of the prior art.



	
Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647